Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 1 of 16 PageID #: 1436



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 16-50027-JLV

                   Plaintiff,

    vs.                                                    ORDER
NATHANIEL JOHNROSS WEIBEL,

                   Defendant.


                                 INTRODUCTION

      Defendant Nathaniel Weibel, appearing pro se, filed a motion for

compassionate release. (Docket 106). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota filed records, submissions and briefing on Mr. Weibel’s motion.

(Dockets 107-09, 113, 113-1 through 113-4, 115, 115-1 & 119). For the

reasons stated below, defendant’s motion is denied.

                            STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). Under


      1See   https://www.sdd.uscourts.gov/so2006 (“SO 20-06”).
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 2 of 16 PageID #: 1437



the order, the FPD is automatically “appointed to represent all defendants in

criminal cases: (a) who previously were determined to be entitled to appointment

of counsel or who are now indigent; and (b) who may be eligible to seek

compassionate release under the First Step Act.” Id. ¶ 1. The initial step for

the FPD is to

      communicate a recommendation to inmates interested in
      compassionate release that they immediately submit requests for
      compassionate release to the warden of the facility in which they are
      detained, if they have not done so already. These communications
      will include the recommendation that the prisoner describe their
      proposed release plan.

Id. ¶ 2.

      By the standing order, “within two business days of filing all motions for

compassionate release[,]” the FPD and the United States Attorney for the District

of South Dakota are “to place [the defendant] into one of four categories[.]” Id.

at p. 2 ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized
            COVID-19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

                                        2
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 3 of 16 PageID #: 1438



Id. The FPD and U.S. Attorney are to “immediately report the categorization . . .

to the Clerk of Court and the Probation Office.” Id. The standing order

contains provisions for sharing of critical information between the FPD, the U.S.

Attorney, the Probation Office and the court. Id. ¶ 5. The priority of briefing is

set according to the different categories of assignment of a defendant.2 Id.

¶¶ 6-8.

                           FACTUAL BACKGROUND

      On June 21, 2017, defendant Nathaniel Weibel was sentenced to a term of

imprisonment of 300 months for attempted enticement of a minor using the

internet in violation of 18 U.S.C. §§ 2422(b) and 2427. (Docket 91). According

to Mr. Weibel’s presentence report (“PSR”), “[b]ased on a total offense level of 39

and a criminal history category of VI, the guideline imprisonment range [was]

360 months to life.” (Docket 85 ¶ 134).

      Mr. Weibel is currently an inmate at the United States Penitentiary in

Tucson, Arizona (“USP Tucson”). (Docket 106 at p. 3). According to the FPD,

Mr. Weibel has a scheduled release date of October 12, 2037. (Docket 113 at

p. 1) (referencing https://www.bop.gov/inmateloc/); see also Docket 108 at

p. 129). After Mr. Weibel filed his motion for compassionate release, the BOP

changed his release date to December 5, 2037. See https://www.bop.gov/

inmateloc/ (last accessed December 11, 2020). No explanation for this 55-day

difference has been provided to the court. As of this date, Mr. Weibel had served

      2SO 20-06 was amended on October 21, 2020, after this case was ripe for
resolution. See https://www.sdd.uscourts.gov/socraa. The amendments
have no impact on the court’s analysis of this case.
                                       3
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 4 of 16 PageID #: 1439



19.3 percent of his sentence and under his current status in the BOP, Mr.

Weibel’s home detention eligibility date is April 12, 2037. (Docket 108 at

p. 129-30). Mr. Weibel is 35 years old. Id.

      Mr. Weibel’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his personal health during the

COVID-19 pandemic. (Docket 106). Mr. Weibel suffers from:

      •     Asthma. (Docket 108 at p. 1);

      •     Epilepsy/seizure disorder. Id.;

      •     Antisocial personality disorder (with BPD [bi-polar disorder]
            features). Id.; and

      •     Unspecified depressive disorder. Id.

Mr. Weibel’s conditions are reaffirmed throughout his medical records.

See Dockets 108-09.

      Mr. Weibel “utilizes an albuterol inhaler to manage his asthma[,] . . . .

takes Divalproex to manage his epilepsy/seizure disorder. . . . [and] takes

Venlafaxine to manage his unspecified depressive disorder.” (Docket 113 at

p. 14). He argues:

      Failure to provide adequate mental health care, as may happen
      when health systems in jails and prisons are taxed by COVID-19
      outbreaks, may result in poor health outcomes. Moreover, mental
      health conditions may be exacerbated by the stress of incarceration
      during the COVID-19 pandemic, including isolation and lack of
      visitation.

Id. (referencing Docket 113-4 ¶ 29).




                                        4
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 5 of 16 PageID #: 1440



      Mr. Weibel submits the Centers for Disease Control and Prevention

(“CDC”) indicate “[p]eople with moderate to severe asthma may be at higher risk

of getting very sick from COVID-19. COVID 19 can affect your respiratory tract

(nose, throat, lungs), cause an asthma attack, and possibility lead to pneumonia

and acute respiratory disease.” Id. at p. 16 (referencing https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/asthma.html) (last accessed by

defense counsel on June 2, 2020). Mr. Weibel argues he is unable to practice

the CDC’s self-care recommendations while in prison because he cannot keep

sufficient space between himself and others, clean his hand often by washing

with soap and water or using an alcohol-based sanitizer or avoid crowds. Id. at

p. 17. Instead, Mr. Weibel contends “[h]e must live, work, and sleep in close

proximity to others and circulate in crowds at a prison teeming with COVID-19

cases.” Id. Mr. Weibel argues “[t]he combination of [his] mental and physical

medical conditions and his inability to adequately provide self-care to prevent

COVID-19 meets [the standard of U.S.S.G. § 1B1.13, application note 1(A)(ii)(1)].”

Id. at p. 19.

      Mr. Weibel represents that if released from custody he would “reside with

his stepfather . . . in Rapid City, South Dakota. . . . [and would have] the support

of his sister[.]” Id. at p. 20. If required to wear electronic monitoring, “Mr.

Weibel would agree to abide by any such condition.” Id. In Mr. Weibel’s view

“releasing [him] from prison is the safest possible outcome for him, other

inmates, and society as a whole.” Id.


                                         5
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 6 of 16 PageID #: 1441



                       MR. WEIBEL’S CLASSIFICATION

      On May 18, 2020, the FPD and the U.S. Attorney filed a notice of

categorization of compassionate release motion. (Docket 107). They jointly

“agree [Mr. Weibel’s] case should be categorized as an Intermediate Priority

case.” Id.

                                    ANALYSIS

      The government opposes Mr. Weibel’s motion for compassionate release.

(Docket 115). First, the government argues Mr. Weibel’s “chronic but

manageable underlying medical condition [does not] constitute extraordinary

and compelling circumstances.” Id. at p. 2 (internal quotation marks omitted).

“To be faithful to [18 U.S.C. 3582(c)(1)(A)] requiring ‘extraordinary and

compelling reasons,’ ” the government contends “it is not enough that Defendant

suffers from . . . chronic conditions that he is not expected to recover from.

Chronic conditions that can be managed in prison are not a sufficient basis for

compassionate release.” Id. at p. 11 (citing United States v. Ayon-Nunez, No.

1:16-CR-00130, 2020 WL 704785, at *2-3 (E.D. Cal. Feb. 12, 2020); brackets

omitted).

      The government submits Mr. Weibel’s medical records report “he has

exercise induced asthma . . . [for which] [h]e was given an inhaler and told to ‘use

as needed for exercise induced asthma.’ ” Id. at p. 12 (citing Docket 109 at

pp. 222 & 224). “On February 12, 2020,” the government contends the

defendant reported “his asthma is ‘well-controlled’ with the inhaler and he had

‘no complaints.’ ” Id. (referencing Docket 109 at p. 481). While the CDC
                                       6
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 7 of 16 PageID #: 1442



identifies “ ‘moderate to severe’ asthma as a risk factor[,]” the government argues

Mr. Weibel’s medical records “do not establish that [his] asthma is moderate to

severe.” Id. at p. 13.

      Second, the government argues none of Mr. Weibel’s mental health

diagnoses qualify as “conditions . . . included in the list of CDC-risk factors for

COVID-19.” Id. at p. 14 n.7 (referencing https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/peopleat-higher-risk.html) (last accessed by

government counsel on June 13, 2020). The government contends Mr. Weibel

“has not articulated support from the medical records that [he] is unable to

provide self-care.” Id. at p. 16. For this reason, the government submits Mr.

Weibel “cannot meet his burden under [U.S.S.G. § 1B1.13] Application Note

1(A).” Id.

      Third, the government submits:

      Even if the Court considers his exercised-induced asthma a risk
      factor according to the CDC, courts have held that “the mere
      possibility of contracting a communicable disease such as
      COVID-19, without any showing that the Bureau of Prisons will not
      or cannot guard against or treat such a disease, does not constitute
      an extraordinary or compelling reason for a sentence reduction
      under the statutory scheme.”

Id. at p. 21 (citing United States v. Korn, 11-CR-384S, 2020 WL 1808213 at

*5-6 (W.D.N.Y. Apr. 9, 2020) (emphasis in original; other citations omitted).

With this argument, the government concludes Mr. Weibel “cannot show that the

possibility of contracting COVID-19 is an extraordinary or compelling reason to

grant release given Defendant has failed to show that the BOP will not or cannot


                                         7
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 8 of 16 PageID #: 1443



guard against or treat such a disease.” Id. at p. 22 (internal quotation marks

omitted).

      In contravention of Mr. Weibel’s statement that he proposes to live with his

stepfather, the government points to his April 7, 2020, statement to his BOP

clinical psychiatrist. In that encounter, the clinician reported Mr. Weibel

stated: “Says he does not talk to any of his family, only [his soon to be ex-wife]

and some of her family. Says they have not been receiving his letters. Says he

has phone privileges, but no money to call since he is not working.” (Docket 109

at p. 469).

      Finally, the government argues the 18 U.S.C. § 3553(a) factors weigh

against granting Mr. Weibel compassionate release. The government submits

Mr. Weibel “would pose a danger to public safety if released.” (Docket 115 at

p. 25). The government reminds the court it placed Mr. Weibel on lifetime

supervised release because in the court’s words, “it’s the only way that I can

make certain that you are not going to be a predator on children again or damage

anyone else in any violent way.” Id. (citing Docket 95 at p. 40:18-21). The

government concludes “in light of [Mr. Weibel’s] crime and the totality of relevant

circumstances, even if this Court finds compelling or extraordinary

circumstances, this Court should . . . deny the motion for a sentence reduction

based upon the § 3553(a) factors.” Id. at p. 28.

      In reply, Mr. Weibel argues: “It is undisputed . . . [he] has asthma, which is

included in the CDC guidelines of those at a higher risk of contracting and more

severe consequence from the contraction of COVID-19. . . . Well controlled, or
                                      8
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 9 of 16 PageID #: 1444



not, asthma increases Mr. Weibel’s risks of a negative outcome if he were to

contract COVID-19.” (Docket 119 at p. 2).

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant has
      fully exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or the
      lapse of 30 days from the receipt of such a request by the warden of
      the defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court finds Mr. Weibel exhausted the administrative relief provision

contemplated by § 3582(c)(1)(A). Mr. Weibel submitted a request for

compassionate release to the USP Tucson warden on May 26, 2020. (Docket

115-1). The 30-day period contemplated by § 3582(c)(1)(A) began to run from

the date the prisoner’s request was received by the warden. It matters not that

the warden never responded to Mr. Weibel’s request. United States v. Brunston,

18-CR-40145, Docket 68 at p. 4 (D.S.D. May 26, 2020). Mr. Weibel completed

the administrative exhaustion contemplated by the statute and his motion is ripe

for resolution by the court.


                                        9
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 10 of 16 PageID #: 1445



        “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, No. 20-6821, 2020 WL 7050097, at *3 (4th Cir. Dec. 2, 2020). That task

was left to the United States Sentencing Commission. “[I]n promulgating

general policy statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) . . . [the Sentencing Commission] shall describe what

should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.”

28 U.S.C. § 994(t).

        Prior to the First Step Act, the Sentencing Commission established four

categories for “extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C.

§ 994(t). Those categories generally focus on the defendant’s age, medical

condition, family situation and any other reasons the BOP deems to be

extraordinary and compelling. U.S.S.G. § 1B1.13 cmt. n.1. The four categories

have not been updated since December 2018 when the First Step Act became

law.3




        3TheUnited States Sentencing Commission lacks a quorum and “currently
has only two voting members, two shy of the four it needs to amend the
[U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24 (W.D.N.Y. 2020)
(references omitted).

                                         10
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 11 of 16 PageID #: 1446



      The United States Courts of Appeals for the Second, Fourth, Sixth and

Seventh Circuits have addressed the court’s authority under the First Step Act.4

See United States v. Brooker, 976 F.3d 228 (2d. Cir. 2020); United States v.

McCoy, 2020 WL 7050097; United States v. Jones, No. 20-3701, 2020 WL

6817488 (6th Cir. Nov. 20, 2020); and United States v. Gunn, Case No. 20-1959,

2020 WL 6813995 (7th Cir. Nov. 20, 2020).

      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director as

stated in Application Note 1(D).” Brooker, 976 F.3d at 234. The Second Circuit

concluded “that, despite Application Note 1(D), the First Step Act freed district

courts to exercise their discretion in determining what are extraordinary

circumstances.” Id. The court held the language of U.S.S.G. § 1B1.13 “is

clearly outdated and cannot be fully applicable.” Id. at 235. “[T]he First Step

Act freed district courts to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for

compassionate release. Neither Application Note 1(D), nor anything else in the

now-outdated version of Guideline § 1B1.13, limits the district court’s

discretion.” Id. at 237; see also Gunn, 2020 WL 6813995, at *2 (agreeing with


      4The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v. Rodd,
966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr., 966 F.3d
891 (8th Cir. July 31, 2020).
                                        11
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 12 of 16 PageID #: 1447



the Second Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”); Jones, 2020 WL 6817488, at *9 (“In cases where incarcerated

persons file motions for compassionate release, federal judges . . . have full

discretion to define ‘extraordinary and compelling’ without consulting the policy

statement § 1B1.13.”); McCoy, 2020 WL 7050097, at *8 (“As of now, there is no

Sentencing Commission policy statement ‘applicable’ to the defendants’

compassionate-release motions, which means that district courts need not

conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in

determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”).

       The court retains its independent authority “to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might bring

before [the court] in motions for compassionate release.” Brooker, 976 F.3d at

237. See also McCoy, 2020 WL 7050097, at *9 (same); Jones, 2020 WL

6817488, at *9 (same); Gunn, 2020 WL 6813995, at *2 (same). The purpose of

the First Step Act was to expand the availability of compassionate release based

on judicial findings of extraordinary and compelling reasons without being

restricted to those categories identified by the Sentencing Commission or the

rationale used by the BOP before the passage of the First Step Act.

      USP Tucson currently has 66 COVID-19 positive inmates and 79 positive

staff members. See https://www.bop.gov/coronavirus/ (last visited December

11, 2020). With a population of 1,359 inmates, USP Tucson is a high security

facility. Id.
                                        12
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 13 of 16 PageID #: 1448



      The Centers for Disease Control and Prevention (“CDC”) found “adults of

any age . . . might be at an increased risk of severe illness” because of “[a]sthma

(moderate-to-severe) . . . .” https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-with-medical-conditions.html?CDC_AA_refVal=

https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-p

recautions%2Fgroups-at-higher-risk.html (bold omitted) (last visited December

11, 2020).

      The National Asthma Education and Prevention Program identifies the two

classifications of asthma of concern to the CDC.

      Moderate persistent asthma. Asthma is considered moderate
      persistent if without treatment any of the following are true:

      •   Symptoms occur daily. Inhaled short-acting asthma
          medication is used every day.

      •   Symptoms interfere with daily activities.

      •   Nighttime symptoms occur more than 1 time a week, but do not
          happen every day.

      •   Lung function tests are abnormal (more than 60% to less than
          80% of the expected value), and PEF [peak expiratory flow] varies
          more than 30% from morning to afternoon.

      Severe persistent asthma. Asthma is considered severe persistent
      if without treatment any of the following are true:

      •      Symptoms:

             ◾     Occur throughout each day.
             ◾     Severely limit daily physical activities.

      •      Nighttime symptoms occur often, sometimes every night.



                                        13
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 14 of 16 PageID #: 1449



      •     Lung function tests are abnormal (60% or less of expected
            value), and PEF varies more than 30% from morning to
            afternoon.

https://www.uofmhealth.org/health-library/hw161158 (bold omitted) (last

visited December 11, 2020). Exercise-induced asthma will cause a person

      [to be] short of breath, cough, and feel tightness in the chest. The
      symptoms usually start about 10 minutes after you start exercising,
      or 5-10 minutes after you finish. Sometimes the symptoms come
      on several hours later. Exercise-induced asthma is most common in
      kids and young adults with asthma. This condition is treatable and
      preventable.

https://www.webmd.com/asthma/qa/what-is-exerciseinduced-asthma (last

visited December 11, 2020).

      The court finds Mr. Weibel has not met his burden of proof and presented

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i). Based on the court’s detailed review of the medical records,

Mr. Weibel’s exercise-induced asthma is not moderate or severe and does not

come within the classification of asthma of concern to the CDC during the

COVID-19 pandemic. Mr. Weibel’s oxygen saturation test (SaO2) levels are

commonly in the 97-99 percent range. (Docket 108 at pp. 10, 13, 35, 39 & 42).

While the BOP clinical staff recommends Mr. Weibel exercise to improve his right

shoulder chronic pain, his Albuterol inhaler is recommended for use as needed.

Id. at pp. 18, 21, 27, 77 & 84. This condition does not put Mr. Weibel’s life at

risk. Even were the court to find Mr. Weibel’s asthma life threatening during

this pandemic, which it does not, the court must still consider if compassionate

release comports with the § 3553(a) factors.

                                       14
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 15 of 16 PageID #: 1450



      “[T]he history and characteristics of the defendant,” requires the court to

consider the defendant as a whole person. Koon v. United States, 518 U.S. 81,

113 (1996). In Mr. Weibel’s case, the “nature and circumstances of the

offense”—attempted enticement of a minor using the internet—is serious.

18 U.S.C. §§ 2422(b) and 2427. Mr. Weibel’s unlawful conduct was attempting

to persuade or entice six young girls ranging in ages of 13-17 to engage in

criminal sexual conduct over the period of March 2014 through December 2014.

PSR ¶¶ 2 & 8. Mr. Weibel has an extensive juvenile and adult criminal history.

Id. ¶¶ 68-88. Among other offenses, he has engaged in assaults, grand theft,

violation of protection orders and possession of a firearm. Id. ¶¶ 74, 76, 81,

83-85 & 87-88. At the time of sentencing, the defendant earned “a total offense

level of 39 and a criminal history category of VI,” the highest category recognized

by the sentencing guidelines. Id. ¶ 134. Based on those calculations his

guideline range for imprisonment was “360 months to life.” Id. The court

varied downward to a sentence of 300 months with lifetime supervised release.

(Docket 91; 18 U.S.C. §§ 3553(a)(2)(A) & (B))

      Mr. Weibel has a history of posttraumatic stress disorder, depressive

disorder, anxiety disorder and borderline personality disorder. PSR ¶¶ 110-

118; see also Docket 108 at pp. 1-2. His lack of medication compliance both

historically and while in BOP custody resulted in a number of violent, physical

outbursts. According to the BOP records, Mr. Weibel’s disciplinary writeups

include the following:


                                        15
Case 5:16-cr-50027-JLV Document 120 Filed 12/14/20 Page 16 of 16 PageID #: 1451



      •     Possession of a hazardous tool. (Docket 108 at p. 135);

      •     High level of disruptive conduct. Id. at p. 136;

      •     Exchanging money for contraband. Id.;

      •     Refusing work assignments. Id. at pp. 136-37; and

      •     Threatening bodily harm. Id. at p. 137.

The court has no expectation Mr. Weibel’s conduct will significantly improve over

the next several years. Given the gravity of the offense, the length of the

defendant’s sentence and his behavior while incarcerated, continued

incarceration is necessary “to protect the public from further crimes of the

defendant.” Id. § 3553(a)(2)(C). Continued incarceration will “provide the

defendant with . . . correctional treatment in the most effective manner.” Id.

§ 3553(a)(2)(D). The court finds Mr. Weibel poses a danger to the public and he

is not eligible for compassionate release under 18 U.S.C. § 3582.

                                    ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

106) is denied.

      Dated December 14, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       16
